DETAILED ACTION
This Office Action is in response to the communication filed on 06/09/2022.
The objection to claim 9 has been withdrawn in view of amendments of the claim. 
The rejections of claims 1-9, and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of amendments of the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19, and 21 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "wherein the client is configured with a digital certificate chain issued by a certificate authority trusted by the service…receiving, from the client, an indication of a version of the digital certificate chain that is signed by the mutual transport layer security service using a root key associated with the mutual transport layer security service; validating that the version of the digital certificate chain provided by the client is signed by the mutual transport layer security service" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 10: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 10: "wherein the client is configured with a digital certificate chain issued by a certificate authority trusted by the service…receiving…a version of the digital certificate chain that is signed by the mutual transport laver security service using a root key associated with the mutual transport layer security service…transmitting, to the service…an indication of the version of the digital certificate chain signed by the mutual transport layer security service; and receiving, from the service and based at least in part on transmitting the indication of the version of the digital certificate chain signed by the mutual transport layer security service, an indication of a valid access indicia" in combination with other limitations as a whole and in the context recited in claim 10.
Regarding independent claim 16: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 16: "wherein the client is configured with a digital certificate chain issued by a certificate authority trusted by the service…receive, from the client, an indication of a version of the digital certificate chain that is signed by the mutual transport layer security service using a root key associated with the mutual transport layer security service; validate that the version of the digital certificate chain provided by the client is signed by the mutual transport layer security service" in combination with other limitations as a whole and in the context recited in claim 16.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436